IN THE
            ARIZONA COURT OF APPEALS
                            DIVISION ONE


                JOSEPH SCHOOLEY, Plaintiff/Appellant,

                                  v.

                  ARTURO PENA, Defendant/Appellee.

       FARMERS INSURANCE EXCHANGE, Garnishee/Appellee.

                         No. 1 CA-CV 21-0216
                           FILED 5-17-2022


          Appeal from the Superior Court in Maricopa County
                         No. CV 2019-011929
             The Honorable David W. Garbarino, Judge

                             AFFIRMED


                              COUNSEL

Ahwatukee Legal Office PC, Phoenix
By David L. Abney
Co-Counsel for Plaintiff/Appellant

Phillips Law Group, Phoenix
By Sophia J. Augeri, Timothy G. Tonkin
Co-Counsel for Plaintiff/Appellant

Law Office of Broening Oberg Woods & Wilson, Phoenix
By Alicyn Freeman, Kelly Jancaitis
Co-Counsel for Garnishee/Appellee

Lewis Roca Rothgerber Christie LLP, Phoenix
By Lawrence A. Kasten, Steven J. Hulsman
Co-Counsel for Garnishee/Appellee
                    SCHOOLEY v. PENA/FARMERS
                        Opinion of the Court



                                OPINION

Judge Michael J. Brown delivered the opinion of the Court, in which
Presiding Judge Randall M. Howe and Judge Brian Y. Furuya joined.


B R O W N, Judge:

¶1             Joseph Schooley appeals the superior court’s order setting
aside a default judgment entered against Farmers Insurance Exchange
(“Farmers”) in a garnishment proceeding. He argues the court abused its
discretion, asserting Farmers failed to show excusable neglect. Because
Schooley failed to provide notice of his request for default judgment to
Farmers’ attorney as required by Arizona Rule of Civil Procedure (“Rule”)
55(a), we affirm.

                             BACKGROUND

¶2            Schooley sued Arturo Pena for personal injuries, alleging
negligence and negligent infliction of emotional distress arising from Pena’s
discharge of a firearm while driving a car. At the time of the shooting, Pena
ostensibly had $500,000 in liability coverage under a Farmers homeowner
insurance policy belonging to his father. Schooley’s attorney, Sophia
Augeri, submitted a claim to Farmers seeking coverage under the policy.
Farmers referred the claim to outside counsel, Alicyn Freeman, who denied
the claim on Farmers’ behalf.

¶3           Pena failed to defend the action, and Schooley obtained a
default judgment against him of $525,000. Augeri then contacted Freeman,
again seeking coverage under the policy. After Freeman denied coverage a
second time, Augeri threatened to file a bad faith claim and asserted
Farmers would have to tender reimbursement in any event “when a writ of
garnishment is served.”

¶4            After Schooley obtained the writ, he served it and
supplemental materials (collectively “garnishment packet”) on the Arizona
Department of Insurance, given that Farmers is a foreign insurer. See A.R.S.
§§ 20-102(1), 20-221(B). The garnishment packet listed Pena as the debtor,
but did not include the name of the policy holder (Pena’s father) or the
policy number, mention the coverage dispute, or identify Freeman as




                                     2
                    SCHOOLEY v. PENA/FARMERS
                        Opinion of the Court

counsel. It is undisputed that Schooley did not send the packet to Freeman
or her law firm.

¶5           The garnishment packet was forwarded to Farmers, but the
intake employee could not find any reference to Pena in Farmers’ records.
As Farmers later informed the superior court, because garnishment actions
involving Farmers are typically filed by creditors seeking to garnish funds
owed by Farmers’ employees or agents, the packet was internally
misdirected and never reached Farmers’ legal department.

¶6            Schooley filed a petition for an order to show cause under
A.R.S. § 12-1583 (outlining procedures if garnishee fails to answer or
appear), alleging Farmers had defaulted by not responding to the
garnishment writ within 10 days. The court issued a show-cause order, and
Schooley served Farmers with the order through the Arizona Department
of Insurance. Again, Schooley did not notify Freeman. As before, the show-
cause order was misdirected within Farmers’ various accounting divisions.

¶7           Schooley filed two briefs with the superior court supporting
the default judgment, but did not serve either of them on Farmers or
Freeman. Farmers did not attend the show-cause hearing, where the court
entered a default judgment against Farmers for approximately $530,000.

¶8             Two weeks later, Farmers moved to set aside the default
judgment. Farmers asserted in part that relief was warranted because (1)
Schooley did not abide by Rule 55’s requirement that notice be provided to
Freeman, who was known to Schooley as Farmers’ attorney regarding the
Pena claim; and (2) Farmers’ failure to respond constituted excusable
neglect under Rule 60(b)(1). Although finding the evidence “thin,” the
court granted relief and set aside the judgment under Rule 60(b)(1). The
court declined to rule on whether Rule 55 applied, doubting whether it was
strictly applicable, but noting nonetheless that it informed how Schooley
should have proceeded. Schooley timely appealed, and we have
jurisdiction under A.R.S. § 12-2101(A)(2).

                              DISCUSSION

¶9            We review a court’s decision on a motion to set aside a default
judgment for an abuse of discretion. MacLean v. Newgioco Group, Inc., 251
Ariz. 31, 33, ¶ 8 (App. 2021). We review de novo the interpretation of
statutes and rules, In re $11,660.00 U.S. Currency, 251 Ariz. 106, 108, ¶ 8
(App. 2021), but view the facts in the light most favorable to upholding the
court’s decision, MacLean, 251 Ariz. at 33, ¶ 8. We interpret the language of
a rule in view of the entire text, considering the context and related


                                     3
                     SCHOOLEY v. PENA/FARMERS
                         Opinion of the Court

provisions. See Nicaise v. Sundaram, 245 Ariz. 566, 568, ¶ 11 (2019); State v.
Hansen, 215 Ariz. 287, 289, ¶ 7 (2007) (courts apply the same principles in
interpreting statutes and rules). If the text is unambiguous, we apply it as
written without using other methods of statutory interpretation. State v.
Jurden, 239 Ariz. 526, 530, ¶ 15 (2016).

       A.     Application of Rule 55

¶10             Farmers urges us to affirm on the grounds that Schooley
failed to provide proper notice of the garnishment proceeding under Rule
55. Although the superior court declined to rule on this issue, in reviewing
a judgment we will affirm the court’s ruling “if the result was legally correct
for any reason.” Gen. Elec. Capital Corp. v. Osterkamp, 172 Ariz. 191, 193
(App. 1992). Stated differently, “if the judgment can be sustained on any
theory framed by the pleadings and supported by the evidence, we must
affirm it.” Id.

¶11            Rule 55 outlines the procedure in a typical civil case for
obtaining a default judgment. Generally, when a plaintiff seeks a default
judgment against a defendant who has not yet filed an answer or otherwise
defended against the action, the plaintiff submits an “application for
default.” Ariz. R. Civ. P. 55(a)(1), (2). The application must, among other
things, identify “any attorney known to represent the party claimed to be
in default in the action in which default is sought or in a related matter.”
Ariz. R. Civ. P. 55(a)(2)(D) (emphasis added). Additionally, the party
seeking the entry of default must mail a copy of the application to the
known attorney, “whether or not that attorney has formally appeared in the
action.” Ariz. R. Civ. P. 55(a)(3)(B). If the defendant fails to respond within
10 days, the party is deemed to have defaulted, and the plaintiff may
request a default judgment as outlined under Rule 55(b). See Ariz. R. Civ.
P. 55(a)(4),(5), and (b). But if the plaintiff fails to notify known counsel of
the application for default, it would be improper to enter a default
judgment. See MacLean, 251 Ariz. at 34, ¶ 13 n.3 (suggesting that a Rule
60(b) motion cannot be denied if counsel was not notified as required under
Rule 55).

¶12           A garnishment proceeding, however, is governed by specific
statutory procedures not generally applicable in other civil actions. The
circumstances in which a garnishor can obtain a default judgment against
a garnishee are outlined in § 12-1583, which states:

       If a garnishee fails to answer within the time specified in the
       writ, the judgment creditor for whom the writ has been issued



                                      4
                      SCHOOLEY v. PENA/FARMERS
                          Opinion of the Court

       may petition the court for the issuance of an order requiring
       the garnishee to appear before the court at a time and place
       specified in the order to answer the writ or to file and serve a
       copy of the answer on the judgment creditor for whom the
       writ has been issued, or on his attorney if the party is
       represented by counsel, at least five days before the
       appearance date. If the garnishee fails to appear or file and serve
       the answer after the service of the order requiring the appearance in
       person or answer upon the garnishee, the court may, after judgment
       has been rendered against the judgment debtor, render judgment by
       default against the garnishee for the full amount of the judgment
       against the judgment debtor.

(Emphasis added.) Section 12-1583 does not address whether civil
procedure rules are also applicable to the default proceeding. Nonetheless,
this court has held that Rule 55(b) applies when a party seeks a default
judgment under § 12-1583 against a garnishee that has already appeared.
Groat v. Equity Am. Ins. Co., 180 Ariz. 342, 348 (App. 1994). Relying on Groat,
Farmers argues that Rule 55(a) applies when the garnishee has not yet
appeared or defended, and the garnishor is thus required to notify known
counsel of an application for default.

¶13           Schooley concedes that he did not notify Freeman of the
garnishment proceedings. He argues nonetheless that Freeman did not
represent Farmers in a “related matter,” and was therefore not entitled to
notice under Rule 55(a)(3)(B). Schooley notes that Freeman, on behalf of
Farmers, declined to provide for Pena’s representation in the underlying
negligence case. He then suggests that because Freeman never stated she
would represent Farmers in future proceedings, like the garnishment
action, such proceedings are not related matters under the rule. Schooley
construes the term “related matter” too narrowly. It is undisputed that
Freeman represented Farmers in settlement negotiations with Schooley
regarding his coverage claim, which is the sole basis for the garnishment
proceedings and the default judgment against Farmers. The only
reasonable construction of Rule 55(a)(3)(B) is that Freeman represented
Farmers in a “related matter.”

¶14           Notwithstanding our holding in Groat, Schooley argues Rule
55(a) does not apply, asserting the statutory process for obtaining a default
judgment in garnishment proceedings “is not the same as the default
judgment procedure outlined in [Rule 55].” We therefore consider whether
Rule 55(a), including the provision on attorney notification, applies to § 12-



                                        5
                     SCHOOLEY v. PENA/FARMERS
                         Opinion of the Court

1583 garnishment proceedings when the garnishee has failed to plead or
otherwise defend.

¶15           Garnishment is a stand-alone action that is civil in nature, and
therefore generally subject to the Arizona Rules of Civil Procedure. See
Davis v. Chilson, 48 Ariz. 366, 371 (1936); see also Ariz. R. Civ. P. 1 (“These
rules govern the procedure in all civil actions and proceedings in the
superior court of Arizona.”). For this reason, in Groat we held that in
garnishment proceedings, “as in any other civil case, the garnishee must be
given notice of the application for default judgment as required by Rule
55(b)(2).” 180 Ariz. at 348. That holding is consistent with A.R.S. § 12-111,
which states that “[a]ll statutes relating to pleading, practice and procedure
shall be deemed rules of the court and shall remain in effect as such until
modified or suspended by rules promulgated by the supreme court.”

¶16           Schooley contends that § 12-1583 creates a different procedure
for obtaining default judgment than what is typically required under Rule
55. According to Schooley, that statute “does not deal with an application
for default but [instead] deals with a petition for issuance of an order
requiring the garnishee to appear and serve an answer, with a possible
penalty for noncompliance being the entry of a default judgment.” Under
Schooley’s interpretation, once Farmers failed to respond to the show-cause
order by either appearing or filing an answer, he was permitted to proceed
directly to the default judgment stage without first submitting an
application for default. Schooley made a similar argument in the superior
court, asserting that an application for default is simply not a part of the
garnishment proceedings. To support his interpretation, Schooley notes
that § 12-1583 makes no explicit reference to Rule 55, an application for
default, or notice to a known party representing the garnishee. Thus,
Schooley concludes, the requirements of Rule 55(a) do not apply.

¶17           Schooley’s analysis fails to recognize that procedural rules
and statutes must be read together and harmonized whenever possible. See
Groat, 180 Ariz. at 348. Logically, a court cannot enter a default judgment
against a party without first finding that the party has actually defaulted.
Thus, despite any specific reference in § 12-1583, the court must first
conclude that the garnishee is in default before it enters a default judgment.
To obtain entry of default against a party that has not yet defended, Rule
55(a)(1) and (3)(B) require a plaintiff to submit an application for default
and to serve notice of that application on any known attorney. Because
“garnishment is a creature of statute, garnishment proceedings are
necessarily governed by the terms of those statutes.” Andrew Brown Co. v.
Painters Warehouse, Inc., 11 Ariz. App. 571, 572 (1970). But the rules of civil


                                      6
                      SCHOOLEY v. PENA/FARMERS
                          Opinion of the Court

procedure still apply when they do not affect “the purpose and efficacy of
a garnishment proceeding” or “take away from the legislative [r]emedy of
garnishment in any particular.” See Gonzales v. Whitney, 90 Ariz. 324, 329
(1961). Requiring Schooley to follow the procedures of Rule 55(a),
including the attorney notice provision, would not diminish the
garnishment proceeding or its remedy. See Davis, 48 Ariz. at 371 (requiring
a copy of the judgment in a garnishment action to be served on the opposing
party in a manner consistent with the Arizona Rules of Civil Procedure,
even though this procedure was not explicitly required by the garnishment
statute itself).

¶18             Moreover, holding the garnishor responsible for providing
notice of an impending default to the known attorney of the garnishee
would only further the objectives of § 12-1583 and Rule 55(a). The purpose
of § 12-1583 is, in part, to provide the garnishee with a second chance at
defending against the garnishment before default is imposed. See Groat, 180
Ariz. at 348. Rule 55(a) serves the same goal, and its notice requirements
ensure that the party in default knows of this opportunity. Ruiz v. Lopez,
225 Ariz. 217, 222, ¶ 15 (App. 2010). Stated another way, Rule 55(a) “is
designed to ‘virtually eliminate [] any claim of lack of notice as a basis for
setting aside a default.’” Champlin v. Bank of Am., N.A., 231 Ariz. 265, 267,
¶ 10 (App. 2013) (citation omitted). And more generally, requiring a
garnishor to provide Rule 55(a) notice aligns with the principle that civil
actions, including garnishment proceedings, be resolved on the merits. See
City of Phoenix v. Collar, Williams & White En’g, Inc., 12 Ariz. App. 510, 513
(1970); see also Gonzalez v. Nguyen, 243 Ariz. 531, 534, ¶ 11 (2018) (noting that
“the ‘law favors resolution on the merits’”(citation omitted)).

¶19           Schooley attempts to distinguish Groat on the basis that the
specific issues there revolved around the garnishee’s stricken answer. He
points to Groat’s holding, which states that once “a garnishee’s answer has
been stricken as a discovery sanction and the trial court proceeds to enter a
default judgment, the court must comply with the provisions of A.R.S.
section 12–1583 and Rule 55(b).” 180 Ariz. at 347. Schooley thus suggests
that Groat requires compliance only with Rule 55(b), not 55(a), and only
under the unique circumstance where an answer has been stricken. In
Groat, however, we specifically noted that under § 12-1583, “[i]n the
ordinary default situation in which the garnishee fails to file an answer, the
garnishee would be entitled to notice and an opportunity to answer. This
procedure matches the procedure outlined in Rule 55(a) for entry of default
in other types of civil cases.” 180 Ariz. at 348. The reason Rule 55(a) was
inapplicable to the specific circumstances in Groat was not that it involved



                                       7
                     SCHOOLEY v. PENA/FARMERS
                         Opinion of the Court

a garnishment action, but because the case involved an answer that had
been stricken. Id.

¶20            We therefore hold that Rule 55(a) applies to garnishment
proceedings when a garnishor seeks default judgment against a garnishee
that has not yet filed an answer or otherwise defended against the action.
We do not mean to say that the garnishor must file both a petition for show-
cause order under § 12-1583 and an application for default under Rule 55.
However, if the petition seeks entry of default as a remedy, the garnishor
must serve it on the garnishee’s known counsel in order to comply with
Rule 55(a)(3)(B). See Groat, 180 Ariz. at 348 (noting that the petition for a
show-cause order under § 12-1583 serves a similar procedural role as Rule
55(a)). Because Schooley failed to provide notice of the default proceedings
to Farmers’ counsel as required by Rule 55(a)(3)(B), the court acted within
its discretion in setting aside the default judgment.

       B.     Attorneys’ Fees and Costs

¶21           Farmers argues that Schooley brought this appeal without
substantial justification, justifying an award of attorneys’ fees under A.R.S.
§ 12-349 and ARCAP 25. We conclude otherwise and therefore decline to
award fees under those provisions. Alternatively, Farmers requests fees
under A.R.S. §§ 12-341.01 and 12-1580. Because Farmers did not request
fees under these statutes before the superior court, reliance on them appears
to have been waived. See Odom v. Farmers Ins. Co. of Ariz., 216 Ariz. 530,
535, ¶ 18 (App. 2007) (“[A]rguments raised for the first time on appeal are
untimely and deemed waived.”).

¶22           In any event, we decline to award Farmers attorneys’ fees
under either statute. Section 12-341.01, which grants attorneys’ fees to the
successful party in cases arising out of contract, is not applicable here
because garnishment proceedings, grounded in statute, are treated as
independent causes of action. Bennett Blum, M.D., Inc. v. Cowan, 235 Ariz.
204, 207–08, ¶ 13 (App. 2014) (noting that § 12-341.01 does not apply to
purely statutory causes of action) (quotation and citation omitted). Section
12-1580(E) provides for a discretionary fee award to the prevailing party in
a garnishment proceeding. In our discretion, we deny Farmers’ request. As
the successful party on appeal, Farmers is entitled to taxable costs upon
compliance with ARCAP 21.




                                      8
                  SCHOOLEY v. PENA/FARMERS
                      Opinion of the Court

                           CONCLUSION

¶23         We affirm the superior court’s order setting aside default
judgment.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                     9